DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	The status of claim 1-20 remains pending. The claims have not been amended.

3.	The Double Patenting Rejection has been withdrawn because the Application has filed a Terminal Disclaimer which has been approved.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan C. Hu on January 14, 2022.

The following claims have been amended as follows:

1.	(Currently Amended) A method of a user equipment (UE), comprising: 
obtaining a connectivity in a first cell, the connectivity identified by an access point name (APN), wherein the APN corresponds to a first type of connection, and wherein the first type of connection provides access to services in a local data network; 	 
camping on a second cell;
 a tracking area identity (TAI) , wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and
if the connectivity is not supported in the second cell, disconnecting the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message via the second cell.

2.	(Original) The method of claim 1, further comprising storing, in the UE, a plurality of APNs corresponding to the first type of connection.

3.	(Currently Amended) The method of claim 1, wherein the connectivity is authorized by a network element in [[a]]the core network.

4.	(Original) The method of claim 1, wherein the determining that the connectivity is not supported comprises determining that a continuity of the connectivity in the second cell is not allowed.

5. 	(Original) The method of claim 4, wherein the connectivity of the UE with the first cell comprises the first type of connection, and the determining that the continuity of the connectivity in the second cell is not allowed comprises determining that the first type of connection is not allowed in the second cell.

6. 	(Cancelled)

7.	(Cancelled)
8.	(Cancelled)
9.	(Original) The method of claim 1, wherein the determining that the connectivity is not supported in the second cell comprises determining that a continuity of the connectivity is not allowed when the UE moves from the first cell to the second cell.

11.	(Currently Amended) A user equipment (UE) comprising: 
at least one processor configured to:
	obtain a connectivity in a first cell, the connectivity identified by an access point name (APN), wherein the APN corresponds to a first type of connection, and wherein the first type of connection provides access to services in a local data network;
camp on a second cell;
determine if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) , wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and
in response to determining that the connectivity is not supported in the second cell, disconnect the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message from the UE via the second cell.

12.	(Original) The UE of claim 11, wherein the at least one processor configured to store, in the UE, a plurality of APNs corresponding to the first type of connection.

13.	(Currently Amended) The UE of claim 11, wherein the connectivity is authorized by a network element in [[a]]the core network.

14. 	(Original) The UE of claim 11, wherein the determining that the connectivity is not supported comprises determining that a continuity of the connectivity in the second cell is not allowed.

15. 	(Original) The UE of claim 14, wherein the connectivity of the UE with the first cell comprises the first type of connection, and the determining that the continuity of the connectivity in the second cell is not allowed comprises determining that the first type of connection is not allowed in the second cell.

16.	(Cancelled)
Cancelled)
18.	(Cancelled)
19.	(Original) The UE of claim 11, wherein the determining that the connectivity is not supported in the second cell comprises determining that a continuity of the connectivity is not allowed when the UE moves from the first cell to the second cell.
20.	(Currently Amended) A non-transitory storage medium storing instructions that upon execution cause a user equipment (UE) to: 
	obtain a connectivity in a first cell, the connectivity identified by an access point name (APN), wherein the APN corresponds to a first type of connection, and wherein the first type of connection provides access to services in a local data network;
	camp on a second cell;
	determine if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) , wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and
in response to determining that the connectivity is not supported in the second cell, disconnect the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message via the second cell.


                              Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Claims 1-5, 9-15, 19-20 (renumbering as 1-14 respectively) are allowed.

Claims 1, 11, 20 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) of the second cell, wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and
if the connectivity is not supported in the second cell, disconnecting the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message via the second cell” in combination with other elements as specified in the claims.

            Moreover, the Applicant’s arguments in combination the amendment have overcome the previous ground of rejection.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473